Name: COMMISSION REGULATION (EC) No 339/96 of 26 February 1996 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy
 Date Published: nan

 27. 2. 96 I EN I Official Journal of the European Communities No L 48/3 COMMISSION REGULATION (EC) No 339/96 of 26 February 1996 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3), lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 2 963 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements . For lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . M OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 48/4 EN Official Journal of the European Communities 27. 2. 96 ANNEX LOT A 1 . Operation Nos ('): 687/95 (Al ); 688/95 (A2); 689/95 (A3) 2. Programme: 1995 3. Recipient (2): World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (tel . (396)57 97; telex 626675 I WFP) 4. Representative of the recipient: to be designated by the recipient 5. Place or country of destination: Iraq (Al ); Rwanda (A2 + A3) 6. Product to be mobilized: refined rape seed oil 7. Characteristics and quality of the goods (3) Q: OJ No C 114, 29 . 4. 1991 , p. 1 (under III . A(l ) (a)) 8 . Total quantity: 2 668 tonnes net 9 . Number of lots : 1 (Al : 350 tonnes; A2: 2 000 tonnes; A3: 318 tonnes) 10 . Packaging and marking (6): see OJ No C 114, 29 . 4. 1991 , p. 1 (under III .A (2) (1 ), IIIJ\(2)(3) and III.A (3))  five-litre metal canisters , without cardboard cross-pieces, in 20-foot containers  language to be used for the markings : English (Al ) and French (A2 + A3) 11 . Method of mobilization: mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply: free at port of shipment (*) 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 15 . 4  5. 5 . 1996 18 . Deadline for the supply:  19. Procedure for determining the costs of supply ^): tendering 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 12. 3 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 3 . 1996 (b) period for making the goods available at the port of shipment: 29 . 4  19 . 5 . 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de l'aide alimentaire, A l'attention de Monsieur T. Vestergaard, Batiment Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers: telex 25670 AGREC B; fax (32-2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer:  27. 2. 96 | EN I Official Journal of the European Communities No L 48/5 LOT B 1 . Operation No ('): 722/95 2. Programme: 1995 3. Recipient (2): World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (tel . (396)57 97; telex 626675 I WFP) 4. Representative of the recipient: to be designated by the recipient 5. Place or country of destination : Algeria 6. Product to be mobilized: refined sunflower 7. Characteristics and quality of the goods (3) f): OJ No C 1 14, 29. 4. 1991 , p. 1 (under III . A(l ) (b)) 8 . Total quantity: 295 tonnes net 9 . Number of lots: 1 10 . Packaging and marking (6): see OJ No C 114, 29 . 4. 1991 , p. 1 (under III.A (2) ( 1 ), IIIJ\(2)(3) and III-A (3))  five-litre metal canisters, without cardboard cross-pieces, in 20-foot containers  language to be used for the markings : French 1 1 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 8  28 . 4. 1996 18 . Deadline for the supply:  19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 12. 3 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 3 . 1996 (b) period for making the goods available at the port of shipment: 22 . 4  12. 5 . 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, Batiment Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers : telex 25670 AGREC B; fax (32-2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer:  No L 48/6 EN Official Journal of the European Communities 27. 2. 96 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted . (*) For Lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. (6) Notwithstanding OJ No C 114, point II I.A (3) (c) is replaced by the following: 'the words "European Community"'. I7) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate .